DISMISS; and Opinion Filed November 10, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00170-CV

                       BAXTER BAILEY & ASSOCIATES, INC., Appellant
                                          V.
                                   TTS, LLC, Appellee

                         On Appeal from the 401st Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 401-04029-2012

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Lang-Miers
       Before the Court is appellant’s November 4, 2014 unopposed motion to dismiss the

appeal. Appellant has informed the Court that the parties have settled their differences and

agreed to dismiss the appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1), 43.2(f).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

140170F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BAXTER BAILEY & ASSOCIATES, INC.,                   On Appeal from the 401st Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 401-04029-2012.
No. 05-14-00170-CV        V.                        Opinion delivered by Justice Lang-Miers,
                                                    Justices Bridges and Myers participating.
TTS, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 10th day of November, 2014.




                                             –2–